As disclosed by the subjoined opinions, one of the judges is for an affirmance, while five are agreed that the decree should be reversed. But, two of the latter think that a decree for appellant should be entered here; while the other three are of the opinion that the case should be remanded for a further hearing. In such a situation none of the subjoined opinions are to be regarded as the opinion of the court further than as being sufficient to work a reversal and remand, under the authority of McNutt v. Lancaster, 9 Smedes  M. 570, 592.
Reversed and remanded.